DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The double patenting rejection is still on the record – the examiner requests a signed Terminal Disclaimer.

2.  The claim amendments have been addressed (see Final office action below).

3.  The examiner believes a more favorable outcome may occur if the applicant amends as follows:
Independent claim + claim 22 + claim 24 + (claim 23 or 25 or 26 or 27)

Also note that claims 25, 32 and 39 contain allowable subject matter.


4.  As stated in the (previous) Final office action, the claims are highly broad.  If one skilled replaced the word “tokens” with “bits”, then the claims are merely putting forth basic bandwidth allocation that is (and has been) provided by routers for years/decades.
The claims put forth having a maxmum number of tokens (ie. bits in the communications link) and then allocating tokens (bits) to each client, which is less than the total number of tokens (bits) and then dynamically allocating a second number of tokens (bits).   
A comparison table is shown below:
ALLOWED CLAIM 10,608,943			Instant Application
1. A system, comprising: a plurality of processing units; a memory; and a communication fabric coupled to the one or more processing units and the memory, wherein the communication fabric comprises a router configured to: receive packets from a first client, wherein a first number of tokens per unit time are required to saturate bandwidth from the first client to the router; statically allocate a second number of tokens per unit time to the first client, wherein the second number of tokens is less than the first number of tokens; maintain a free pool of tokens for dynamic allocation to a plurality of clients, wherein the plurality of clients includes the first client; receive packets from the plurality of clients, wherein a corresponding number of tokens per unit time are required to saturate bandwidth from each client of the plurality of clients to the router; statically allocate a number of tokens per unit time to each client that is less than the corresponding number of tokens per unit time required to saturate bandwidth for the respective client; determine how many clients targeting a given destination are active; and calculate a token threshold per client based on the number of active clients, wherein the token threshold for the first client is between the first number and the second number.
21. (Currently Amended) A communication fabric having a maximum bandwidth, the maximum bandwidth corresponding to a maximum number of tokens, the communication fabric comprising: a router configured to allocate tokens to a plurality of clients according to a token allocation scheme, wherein the token allocation scheme comprises: allocating to each client of the plurality of clients a first number of tokens in aggregate, the first number of tokens being less than the maximum number of tokens; and dynamically allocating to an each active client of the plurality of clients a second number of tokens from a free pool, the second number of tokens from the free pool is less than or equal to a difference between the maximum number of tokens and the first number of tokens.
<
<
<
<        MISSING LIMITATIONS
<
<
<
<
<
<


As seen above, the instant application’s claims are missing many technical limitations and stand rejected.

5.  To clarify the rejection regarding “..a router configured to allocate tokens to a plurality of clients according to a token allocation scheme, wherein each of the plurality of clients is configured to access a shared resource via the router..”, the examiner notes that routers inherently provide user computers access to a communications link that is a “shared resource” since they all have access to that communications link and the router provides “shared access” to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-24, 26-31, 33-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10,608,943. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite allocating tokens/bandwidth across multiple clients and then determining if excess bandwidth exists whereby it is allocated across the clients.
*NOTE: Amending each independent claim with 25, 32 and 39 will overcome the double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 24, 26, 28-29, 31, 34, 36, 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan et al. US 2007/0153697 and further in view of { Karaoguz US 2007/0049216  or Arroyo et al. US 2011/0134934  or Mekkittikul et al. US 2005/0013248 } and Das et al. US 2007/0041384.
As per claim 21, Kwan et al. (US 2007/0153697) teaches a communication fabric having a maximum bandwidth, the maximum bandwidth corresponding to a maximum number of tokens (Abstract teaches a network/system that includes token buckets associated with client(s) and based on predefined bandwidths.  Figure 5 shows a Max Rate Shaper #805 which would correspond to the maximum bandwidth of the port/link while Figure 4 shows a Fabric), the communication fabric comprising: 
a router configured to allocate tokens to a plurality of clients according to a token allocation scheme (Figure 5 shows a router/allocater that can allocate tokens/bandwidth, such as per round robin (Abstract)), wherein each of the plurality of clients is configured to access a shared resource via the router (Kwan shows a hierarchical system where user terminals are provided access to a shared resource (ie. communication link/fabric as shown in Figure 4, the Weighted Deficit Round Round devices (ie. routers) act to prioritize each terminals data transmissions over the comm link/fabric)
wherein the token allocation scheme comprises: 
   	allocating to each client of the plurality of clients a first number of tokens in aggregate, the first number of tokens being less than the maximum number of tokens (Figure 5 shows a Min Rate Meter which allocates tokens/bandwidth according a predefined bandwidth and round robin (Abstract) and the Shaper and Meter determine whether the client(s) have exceeded their predefined (token/bandwidth) threshold (Abstract); and 
[0033] With respect to scheduling, many types of scheduling may be supported including strict priority, round robin, weighted deficit round robin (WDRR), strict priority+weighted deficit round robin for excess bandwidth allocation, and strict priority+round robin for minimum bandwidth allocation.
at least one token (See Kwan, Abtract teaches bandwidth allocation to clients and figures 5 and 7 show allocations such as MIN and MAX, hence at least one token (or bit) is allocated to client(s) for transmission/reception))
dynamically allocating to to at least one active client of the plurality of clients a second number of tokens from a free pool, the second number of tokens from the free pool is less than or equal to a difference between the maximum number of tokens and the first number of tokens (Para #33 above teaches “..strict priority+weighted deficit round robin for excess bandwidth allocation..” which is interpreted as providing extra/excess bandwidth to each client AFTER their bandwidth/token threshold has been met.  
Para’s #35-36 below teach that each client is given a bandwidth amount/threshold and once all are met, any EXCESS bandwidth can be distributed to one/all client(s), which reads on “..dynamically allocating to an active client of the plurality of clients a second number of tokens from a free pool, the second number of tokens from the free pool is less than or equal to a difference between the maximum number of tokens and the first number of tokens”.   FOR EXAMPLE, if 10Mbps is available and there are 5 clients who each get 1.5Mbps, that leaves 2.5Mbps excess, which would then be allocated across one/all the clients.
[0035] With respect to a weighted deficit round robin (WDRR) scheduling performed at the scheduler 804, relative bandwidth sharing is provided across all active client queues. WDRR weights are set relative to each other and the weights range from 0 to 127. The weights can vary between predefined whole number values, with a basic quantum based on the MTU size. Quantum is a number of credits received at the beginning of every round and is a function of the weight. At the beginning of the WDRR round, quantum is added into credit counters. The scheduler 804 services all queues with positive credits until either the credits are depleted or the queue goes empty. At the end of the WDRR round, the clients with the empty queues that have a positive counter is reset to zero. If minimum bandwidth is configured, this requirement will be met first. Ordering of how minimum bandwidth is distributed is influenced by WDRR scheduler. Excess bandwidth is shared according to the WDRR weights. This feature may also be disabled, according to some embodiments of the invention. 
[0036] With respect to min/max bandwidth sharing, such scheduling provides a minimum bandwidth and a maximum bandwidth per client, where the minimum and maximum bandwidth settings are absolute. The duty of the scheduler 804 is to assure that each client, 801a through 801h, and virtual port has a minimum bandwidth allocated. Once the minimum bandwidth is satisfied, then the excess bandwidth is to be distributed. The excess bandwidth is based on various criteria, such as priority, weighted deficit round robin, etc. 
	But is silent on  
Statically allocating (ie, a first number of tokens);
dynamically allocating to each active client of the plurality of clients a second number of tokens from a free pool.
The claim has been amended to teach that EACH active client is allocated a second number of tokens from a free pool (instead of just the one).  This can be interpreted as an adjustment to each/every client that can be given more/less bandwidth as users are dropped/added to the communications link (ie. 5 total users and one drops off, then the 4 remaining can share that one user’s “extra” bandwidth, versus 5 total users and one is added, then the 5 users must give back some bandwidth for that 6th user to use).  Further note that several references below teach access to a shared resource as well. 
The concept of multiple users using a pool of bandwidth and that it can be adjusted across the users is well know, see Karaoguz, , Arroyo or Mekkittikul:
A. Karaoguz US 2007/0049216 teaches that reallocating of bandwidth (ie. to users) in response to real-time operating conditions, hence users beginning or ending communications will be taken into account whereby the de-allocated bandwidth can be re-allocated for optimal usage:
[0094] Also for example, such continued processing may comprise re-allocating bandwidth in response to real-time operating conditions. For example, step 395 may comprise re-allocating communication bandwidth based, at least in part, on communications ending and/or new communications beginning. Also for example, step 395 may comprise re-allocating communication bandwidth based, at least in part, on changing noise conditions, power conditions, quality-of-service goals, etc.
B.  Arroyo et al. US 2011/0134934 teaches that bandwidth can be allocated and then automatically/adaptively re-allocated (to the users) in real-time as based on dynamically changing environment (ie. users sending data, users stopping the sending of data, users being added, etc.)
[0006] There is a need for a method for determining distribution of a shared resource among a plurality of nodes in a network that can automatically and adaptively re-allocate bandwidth in real-time in dynamically changing message QoS characteristics and mission situations.
C. Mekkittikul et al. US 2005/0013248 teaches real-time tracking and re-allocation of bandwidth, hence if bandwidth is unused (or a user stops using their bandwidth), the system can re-allocated it across the other users:
 [0012] The present invention comprises a method and system that provides the advantages of asynchronous data networks while efficiently implementing QoS. The present invention enables the efficient allocation of available bandwidth, thereby allowing guaranteed QoS. The present invention is able to track individual flows on an individual basis, in order to ensure individual flows are not starved of bandwidth, while simultaneously ensuring bandwidth is not over-allocated to flows which do not require it. The present invention can track when individual flows are active and when they are inactive, thereby allowing the bandwidth allocated to the inactive flows to be reassigned to those flows in need of it. The present invention can track total allocated bandwidth in real time, thereby allowing efficient allocation of unused bandwidth in real time while maintaining QoS. The real-time total allocated bandwidth tracking allows the dynamic allocation of unused bandwidth in real-time, while maintaining QoS.
 [0016] Thus, by grouping individual flows into buckets as described above, embodiments of the present invention can efficiently scale up to handle an extremely large number (e.g., 1 million or more) individual flows. The flows are assigned to buckets as described above on an individual basis. Their condition (active vs. inactive) is individually tracked in real-time, allowing their allocated bandwidth for inactive flows to be reallocated to active flows in real time. In so doing, the present invention enables the efficient allocation of available bandwidth, since the MPS is capable of tracking total allocated bandwidth in real time. This allows the efficient allocation of unused bandwidth in real time while maintaining QoS.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kwan, such that it dynamically allocates to each active client of the plurality of clients a second number of tokens from a free pool, to provide the ability to share the total bandwidth across any/all users that can use the bandwidth (ie. are transmitting/receiving).
With regard to “Statically allocating (ie, a first number of tokens)”, the examiner notes that Das et al. US 2007/0041384 teaches a bandwidth/transmission grant that includes a static portion and also the ability to add to it via a dynamic grant (which is based on any excess bandwidth after all the network units have had a bandwidth allocation granted to them), which reads on the manner in which the applicant is claiming their invention (ie. a static portion and a dynamic portion):
[0118] The transmission grants allocated to an ONU includes a static grant portion and a dynamic grant portion. The static grant is set to the minimum SLA bandwidth for an ONU in each cycle, as long as that ONUs demand is more than that minimum SLA rate. Conversely, if the demand of a particular ONU is less than the minimum SLA, then the static grant is set to this lesser value of the demand. The dynamic grant is equal to the excess bandwidth allocated to the ONU based on max-min fair sharing with other ONUs and can vary significantly from cycle to cycle, depending upon the ONU demands received via REPORT messages.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that statically allocates (ie, a first number of tokens), to provide the ability to give each user/client a first portion of the entire bandwidth and then allocate (to each user/client) a portion of any left-over bandwidth (for fair sharing/optimization of allocated bandwidth)).

As per claims 22, 29 and 36,  the combo teaches claim 21/28/35, wherein allocating the first number of tokens is per unit time (Kwan teaches bandwidth in terms of “bps”, bits per second, which is an allocation of bits/token/bandwidth per unit time):
[0038] With respect to scheduling using a strict priority with WDRR, when using the DRR scheduler, if a set of queues are configured with a zero weight, those queues are serviced according to a strict priority. For example, client7 may receive up to 80% of the bandwidth (on a 1 Gbps link) before other queues are allowed access to the remaining bandwidth. The remaining bandwidth is distributed only when client7 is empty (in this case when MinBW=0), in this example. Bandwidth not used by client7 is distributed according to the relative WDRR weights. 
[0043] Because the clock period T is fixed, a token size parameter (token size) of the token bucket determines the rate at which the corresponding service instance can transmit data on a sustained basis. Specifically, if token size is measured in bits and the clock period, T, is measured in milliseconds, then the maximum sustainable data rate for the corresponding service class is given by token size/T kbps.
[0045] The maximum rate shaping occurs per virtual port basis and the maximum rate shaping and the minimum rate metering occurs on both a client queue and a per virtual port basis. The minimum and maximum rate state variables are used by the scheduler. With respect to the minimum rate metering, rates of 64 kbps to 16 Gbps may be supported, in predefined increments. The process 1001-a employs a minimum bandwidth (MinBW) token bucket as illustrated in FIG. 7a, with the bucket 1010-a.
As per claims 24, 31 and 38, the combo teaches claim 21/28/35, wherein dynamically allocating* the second number of tokens is per unit time (Abstract teaches Round Robin, which is well known as allocating tokens/bits/bandwidth per round and Para’s 35-36 (see previous) teach allocating in a similar fashion for the second round):  
[0038] With respect to scheduling using a strict priority with WDRR, when using the DRR scheduler, if a set of queues are configured with a zero weight, those queues are serviced according to a strict priority. For example, client7 may receive up to 80% of the bandwidth (on a 1 Gbps link) before other queues are allowed access to the remaining bandwidth. The remaining bandwidth is distributed only when client7 is empty (in this case when MinBW=0), in this example. Bandwidth not used by client7 is distributed according to the relative WDRR weights. 
[0043] Because the clock period T is fixed, a token size parameter (token size) of the token bucket determines the rate at which the corresponding service instance can transmit data on a sustained basis. Specifically, if token size is measured in bits and the clock period, T, is measured in milliseconds, then the maximum sustainable data rate for the corresponding service class is given by token size/T kbps.
[0045] The maximum rate shaping occurs per virtual port basis and the maximum rate shaping and the minimum rate metering occurs on both a client queue and a per virtual port basis. The minimum and maximum rate state variables are used by the scheduler. With respect to the minimum rate metering, rates of 64 kbps to 16 Gbps may be supported, in predefined increments. The process 1001-a employs a minimum bandwidth (MinBW) token bucket as illustrated in FIG. 7a, with the bucket 1010-a.
	*Dynamically allocating for either the “second number of tokens” (per claims 24/31)  OR the “one or more tokens” (per claim 38)






As per claim 26, the combo teaches claim 21, wherein the router is further configured to, based at least in part on a determination that two or more active clients are contending for a shared resource, dynamically allocate the second number of tokens to each active client of the plurality of clients based on one/more arbitration weight (Para #36 teaches after allocating the minimum bandwidth, then allocating the excess based on various criteria, such as priority, weighted deficit RR, etc., which reads on the concept of an “arbitration weight”).  
[0036] With respect to min/max bandwidth sharing, such scheduling provides a minimum bandwidth and a maximum bandwidth per client, where the minimum and maximum bandwidth settings are absolute. The duty of the scheduler 804 is to assure that each client, 801a through 801h, and virtual port has a minimum bandwidth allocated. Once the minimum bandwidth is satisfied, then the excess bandwidth is to be distributed. The excess bandwidth is based on various criteria, such as priority, weighted deficit round robin, etc. 
See Karaoguz, Arroyo or Mekkittikul who teach allocating to EACH of the clients that are active (ie. transmitting/receiving).



As per claim 28, Kwan et al. (US 2007/0153697) teaches a method comprising;
    	Allocating, by a router, to each client of a plurality of clients a first number of token (Figure 5 shows a router/allocater that can allocate tokens/bandwidth, such as per round robin (Abstract).  Abstract teaches a network/system that includes token buckets associated with client(s) and based on predefined bandwidths.  Figure 5 shows a Max Rate Shaper #805 which would correspond to the maximum bandwidth of the port/link while Figure 4 shows a Fabric.  Further note Figure 5 shows a Min Rate Meter which allocates tokens/bandwidth according a predefined bandwidth and round robin (Abstract) and the Shaper and Meter determine whether the client(s) have exceeded their predefined (token/bandwidth) threshold (Abstract); and 
[0033] With respect to scheduling, many types of scheduling may be supported including strict priority, round robin, weighted deficit round robin (WDRR), strict priority+weighted deficit round robin for excess bandwidth allocation, and strict priority+round robin for minimum bandwidth allocation.
wherein each of the plurality of clients is configured to access a shared resource via the router (Kwan shows a hierarchical system where user terminals are provided access to a shared resource (ie. communication link/fabric as shown in figure 4, the Weighted Deficit Round Round devices (ie. routers) act to prioritize each terminals data transmissions over the comm link/fabric)
at least one token (See Kwan, Abtract teaches bandwidth allocation to clients and figures 5 and 7 show allocations such as MIN and MAX, hence at least one token (or bit) is allocated to client(s) for transmission/reception))
dynamically allocating, by the router, to one/more active client of the plurality of clients a second number of tokens/bandwidth from a free pool, the second number of tokens/bandwidth from the free pool is less than or equal to a difference between the maximum number of tokens/bandwidth and the first number of tokens/bandwidth (Para #33 above teaches “..strict priority+weighted deficit round robin for excess bandwidth allocation..” which is interpreted as providing extra/excess bandwidth to each client AFTER their bandwidth/token threshold has been met.  
Para’s #35-36 below teach that each client is given a bandwidth amount/threshold and once all are met, any EXCESS bandwidth can be distributed to one/all client(s), which reads on “..dynamically allocating to an active client of the plurality of clients a second number of tokens from a free pool, the second number of tokens from the free pool is less than or equal to a difference between the maximum number of tokens and the first number of tokens”.   FOR EXAMPLE, if 10Mbps is available and there are 5 clients who each get 1.5Mbps, that leaves 2.5Mbps excess, which would then be allocated across one/all the clients.
[0035] With respect to a weighted deficit round robin (WDRR) scheduling performed at the scheduler 804, relative bandwidth sharing is provided across all active client queues. WDRR weights are set relative to each other and the weights range from 0 to 127. The weights can vary between predefined whole number values, with a basic quantum based on the MTU size. Quantum is a number of credits received at the beginning of every round and is a function of the weight. At the beginning of the WDRR round, quantum is added into credit counters. The scheduler 804 services all queues with positive credits until either the credits are depleted or the queue goes empty. At the end of the WDRR round, the clients with the empty queues that have a positive counter is reset to zero. If minimum bandwidth is configured, this requirement will be met first. Ordering of how minimum bandwidth is distributed is influenced by WDRR scheduler. Excess bandwidth is shared according to the WDRR weights. This feature may also be disabled, according to some embodiments of the invention. 
[0036] With respect to min/max bandwidth sharing, such scheduling provides a minimum bandwidth and a maximum bandwidth per client, where the minimum and maximum bandwidth settings are absolute. The duty of the scheduler 804 is to assure that each client, 801a through 801h, and virtual port has a minimum bandwidth allocated. Once the minimum bandwidth is satisfied, then the excess bandwidth is to be distributed. The excess bandwidth is based on various criteria, such as priority, weighted deficit round robin, etc. 
	But is silent on 
Statically allocating (ie, a first number of tokens);
dynamically allocating to each active client of the plurality of clients a second number of tokens from a free pool.
The claim has been amended to teach that EACH active client is allocated a second number of tokens from a free pool (instead of just the one).  This can be interpreted as an adjustment to each/every client that can be given more/less bandwidth as users are dropped/added to the communications link (ie. 5 total users and one drops off, then the 4 remaining can share that one user’s “extra” bandwidth, versus 5 total users and one is added, then the 5 users must give back some bandwidth for that 6th user to use).
The concept of multiple users using a pool of bandwidth and that it can be adjusted across the users is well know, see Karaoguz, , Arroyo or Mekkittikul:
A. Karaoguz US 2007/0049216 teaches that reallocating of bandwidth (ie. to users) in response to real-time operating conditions, hence users beginning or ending communications will be taken into account whereby the de-allocated bandwidth can be re-allocated for optimal usage:
[0094] Also for example, such continued processing may comprise re-allocating bandwidth in response to real-time operating conditions. For example, step 395 may comprise re-allocating communication bandwidth based, at least in part, on communications ending and/or new communications beginning. Also for example, step 395 may comprise re-allocating communication bandwidth based, at least in part, on changing noise conditions, power conditions, quality-of-service goals, etc.
B.  Arroyo et al. US 2011/0134934 teaches that bandwidth can be allocated and then automatically/adaptively re-allocated (to the users) in real-time as based on dynamically changing environment (ie. users sending data, users stopping the sending of data, users being added, etc.)
[0006] There is a need for a method for determining distribution of a shared resource among a plurality of nodes in a network that can automatically and adaptively re-allocate bandwidth in real-time in dynamically changing message QoS characteristics and mission situations.
C. Mekkittikul et al. US 2005/0013248 teaches real-time tracking and re-allocation of bandwidth, hence if bandwidth is unused (or a user stops using their bandwidth), the system can re-allocated it across the other users:
 [0012] The present invention comprises a method and system that provides the advantages of asynchronous data networks while efficiently implementing QoS. The present invention enables the efficient allocation of available bandwidth, thereby allowing guaranteed QoS. The present invention is able to track individual flows on an individual basis, in order to ensure individual flows are not starved of bandwidth, while simultaneously ensuring bandwidth is not over-allocated to flows which do not require it. The present invention can track when individual flows are active and when they are inactive, thereby allowing the bandwidth allocated to the inactive flows to be reassigned to those flows in need of it. The present invention can track total allocated bandwidth in real time, thereby allowing efficient allocation of unused bandwidth in real time while maintaining QoS. The real-time total allocated bandwidth tracking allows the dynamic allocation of unused bandwidth in real-time, while maintaining QoS.
 [0016] Thus, by grouping individual flows into buckets as described above, embodiments of the present invention can efficiently scale up to handle an extremely large number (e.g., 1 million or more) individual flows. The flows are assigned to buckets as described above on an individual basis. Their condition (active vs. inactive) is individually tracked in real-time, allowing their allocated bandwidth for inactive flows to be reallocated to active flows in real time. In so doing, the present invention enables the efficient allocation of available bandwidth, since the MPS is capable of tracking total allocated bandwidth in real time. This allows the efficient allocation of unused bandwidth in real time while maintaining QoS.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kwan, such that it dynamically allocates to each active client of the plurality of clients a second number of tokens from a free pool, to provide the ability to share the total bandwidth across any/all users that can use the bandwidth (ie. are transmitting/receiving).
With regard to “Statically allocating (ie, a first number of tokens)”, the examiner notes that Das et al. US 2007/0041384 teaches a bandwidth/transmission grant that includes a static portion and also the ability to add to it via a dynamic grant (which is based on excess bandwidth after all the network units have had a bandwidth allocation granted to them), which reads on the manner in which the applicant is claiming their invention (ie. a static portion and a dynamic portion):
[0118] The transmission grants allocated to an ONU includes a static grant portion and a dynamic grant portion. The static grant is set to the minimum SLA bandwidth for an ONU in each cycle, as long as that ONUs demand is more than that minimum SLA rate. Conversely, if the demand of a particular ONU is less than the minimum SLA, then the static grant is set to this lesser value of the demand. The dynamic grant is equal to the excess bandwidth allocated to the ONU based on max-min fair sharing with other ONUs and can vary significantly from cycle to cycle, depending upon the ONU demands received via REPORT messages.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that statically allocates (ie, a first number of tokens), to provide the ability to give each user/client a first portion of the entire bandwidth and then allocate (to each user/client) a portion of any left-over bandwidth (for fair sharing/optimization of allocated bandwidth)).


As per claims 33 and 40, the combo teaches claim 28/35, further comprising dynamically allocating* the second number of tokens based on an activity level of the active client (Kwan teaches allocating/sharing bandwidth across “all active client queues” which implies bandwidth is allocated to active users (Para’s #35 and #48)):
[0035] With respect to a weighted deficit round robin (WDRR) scheduling performed at the scheduler 804, relative bandwidth sharing is provided across all active client queues..  
[From Para #48]:  Across active queues, a relative bandwidth share for the data for each client or virtual port is allocated.
Kwan further teaches allocating excess bandwidth according to many other parameters (Para #36), hence one skilled sees that bandwidth can be allocated based on the activity of the user):
[0036] With respect to min/max bandwidth sharing, such scheduling provides a minimum bandwidth and a maximum bandwidth per client, where the minimum and maximum bandwidth settings are absolute. The duty of the scheduler 804 is to assure that each client, 801a through 801h, and virtual port has a minimum bandwidth allocated. Once the minimum bandwidth is satisfied, then the excess bandwidth is to be distributed. The excess bandwidth is based on various criteria, such as priority, weighted deficit round robin, etc.
	*Dynamically allocating for either the “second number of tokens” (per claim 33)  OR the “one or more tokens” (per claim 40)


As per claim 34, the combo teaches claim 28, further comprising dynamically allocating the second number of tokens to each active client of the plurality of clients based on one/more arbitration weights (Abstract, Para’s #35-36 teach weight arbitration/Round Robin and allocation of excess bandwidth), responsive to determining that two or more active clients are contending for a shared resource (Kwan teaches allocating/sharing bandwidth across “all active client queues” which implies bandwidth is allocated to active users that are contending for resources/bandwidth (Para’s #35 and #48)):
[0035] With respect to a weighted deficit round robin (WDRR) scheduling performed at the scheduler 804, relative bandwidth sharing is provided across all active client queues..  
[From Para #48]:  Across active queues, a relative bandwidth share for the data for each client or virtual port is allocated.
Kwan further teaches allocating excess bandwidth according to many other parameters (Para #36), hence one skilled sees that bandwidth can be allocated based on the activity of the user):
[0036] With respect to min/max bandwidth sharing, such scheduling provides a minimum bandwidth and a maximum bandwidth per client, where the minimum and maximum bandwidth settings are absolute. The duty of the scheduler 804 is to assure that each client, 801a through 801h, and virtual port has a minimum bandwidth allocated. Once the minimum bandwidth is satisfied, then the excess bandwidth is to be distributed. The excess bandwidth is based on various criteria, such as priority, weighted deficit round robin, etc.
Claims 23,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan/{Karaoguz or Arroyo or Mekkittikul}/Das and further in view of Okada US 2006/0168081.
As per claims 23, 30 and 37, the combo teaches claim 21/28/35, but is silent on wherein a total number of tokens available to allocate to the plurality of clients is less than a product of a number of the plurality of clients and the maximum number of tokens corresponding to the maximum bandwidth (see Para’s #35-36):
	Applicant:	No. clients  x  bits/user = maximum B/W
	Okada:	Max B/W / users = bits/user
At least Okada US 2006/0168081 teaches dividing the total bandwidth by the number of users (which is effectively multiplying the number of users and the maximum number of tokens/bits).
[0053] As described above, in the case wherein the high priority application and the low priority application are executed at the same time, and the communication line is used by these operations at the same time, the operation of the high priority application is given broader bandwidth according to the predetermined ratio. On the other hand, in the case wherein only one of either the high priority application or the low priority application is executed, the number of the users using the other application (N-low or N-high) becomes zero. Therefore, the value obtained by dividing the total bandwidth B-total by the number of the users of the application in use is equally allocated to each operation. In this way, it becomes possible to dynamically control the bandwidth allocated to each application according to whether or not different priority applications are used at the same time. Since the high priority applications are given broader bandwidth when different priority applications are used at the same time, decreased operating efficiency due to a delay of the operation using high priority applications can be prevented.
	As seen above, one skilled can arrive at the allocation by either taking the total bandwidth and dividing it by the number of users OR it can multiply the number of users by the allocated tokens/bits per user (each gives the same results).  A choice in design is seen by the examiner.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein a total number of tokens available to allocate to the plurality of clients is less than a product of a number of the plurality of clients and the maximum number of tokens corresponding to the maximum bandwidth, to provide the ability to determine how many tokens can be allocated to each user as based on the total bandwidth available in the link/fabric. 








Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan/{Karaoguz or Arroyo or Mekkittikul}/Das and further in view of {Aguirre et al. US 2014/0211698 or Charvillat US 5,315,586 or Oprescu-Surcobe et al. US 2012/0170552}
As per claim 27, Kwan teaches claim 21, but is silent on wherein the router is further configured to, based at least in part on a determination that a given active client had been previously active and is no longer active, deallocate one or more tokens from the given active client while allowing the given client to maintain the at least one token.
The examiner notes that networks/systems inherently de-allocate the bandwidth that was allocated to a user AFTER their need for the channel/bandwidth ends (otherwise bandwidth would never be made available again once used).  Further to this point, either Aguirre OR Charvillat or Oprescu-Surcobe et al. teach returning bandwidth resources back to the “pool” once they are not needed anymore:

	i.  Aguirre et al. US 2014/0211698 teaches at the end of a (communication) period, bandwidth resources of the BTS are returned to the pool of available resources:
[0044] Bandwidth partitioning information 303a may be received by load balancing platform 101 at any time before the period specified by timing information 303b. Control module 205 may configure admission control module 203 to automatically implement call admission policies according to bandwidth partitioning information 303a when the period specified by timing information 303b begins. At the end of the period, the policies may revert to a default configuration and the bandwidth resources of base station 105 may be returned to a pool of available resources.
ii. Charvillat US 5,315,586 teaches allocating bandwidth/resources to a user and then returning them to the “pool” for other users to use after a call is ended.
In a packet (ATM) network, a source node at the entry of the network is responsive to a connection request from a user terminal for invoking a CAC (call admission control) algorithm to accept or reject the request depending on the amount of resource requested by the user, and allocates a portion of a free bandwidth resource exclusively to the user for the duration of the call according to established contract parameter values. Each node of the network responds to a reallocation request from the user for transmitting a copy of the request to a downstream node to elicit an acceptance message therefrom, and reserving a portion of a pool bandwidth resource and invoking the CAC algorithm to additionally reserve a portion of the free bandwidth resource. The node proceeds to allocate the reserved pool bandwidth to the user in response to the acceptance message indicating that the same amount of the reserved pool bandwidth is available in the downstream node. The allocation of the pool bandwidth is temporary. When a portion of the free bandwidth resource is reserved using the CAC algorithm, this portion is exclusively allocated to the user until the end of the call and the temporarily allocated pool bandwidth is returned to the pool resource for other users.   (Abstract)
iii. Note that Oprescu-Surcobe et al. US 2012/0170552 teaches that a user device can keep their allocated bandwidth/channel even after they move to an idle state (sometimes is procedure is used in the case that re-connecting to the network is more work then just keeping the bandwidth when not in use): 
[0057] Once thresholds are determined, any suitable algorithm can be used to control the ratio of connected UE (i.e., UE in an ACTIVE state) to UE in IDLE mode or state. In one illustrative implementation, thresholds are defined for the number of allocated EPS bearers (e.g., &gt;75 HIGH (H), 40-75 MEDIUM (M), &lt;40 LOW (L)) and for access probability factors (e.g., &gt;90% HIGH (H), 60-90% MEDIUM (M), &lt;60% LOW (L)). In accordance with an illustrative algorithm, if the variables of EPS bearers and access probability factors have a LH combination then all the UE already in connected mode should remain in connected mode; if the variables have a MM combination, then UE in connected mode should be allowed to move to idle state, while keeping their allocated bearers; if the variables have a HL combination, then move all UE to idle mode, while releasing their allocated bearers. Different or more complex algorithms can be used to determine the ratio of connected-to-idle UE.
Hence, as seen above, there are many different designs/possibilities in either returning bandwidth or keeping bandwidth when the user has completed transmitting/receiving and/or when moving to an idle mode.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kwan, such that wherein the router is further configured to, based at least in part on a determination that the active client is no longer active, deallocate one or more tokens from the active client, to provide the ability to return comunication bandwidth after a user ends a call/data session so that the bandwidth can be re-used by others.




Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan/{Karaoguz or Arroyo or Mekkittikul}/Das and further in view of and Miranda US 8,103,788
As per claim 35, Kwan et al. (US 2007/0153697) teaches an apparatus comprising: 
a free pool of tokens/bandwidth (Abstract teaches shared tokens/bandwidth); 
a plurality of buffers (Figure 3a teaches a Cell Buffer Pool #302.  Also see Para #19, “..The primary function of MMU 115 is to efficiently manage cell buffering and packet pointer resources in a predictable manner, even under severe congestion scenarios”); and 
a router (See Para’s #5, #8-9 and #52.  Also figures 5-6 show a “router” that connects multiple users to a communications link/fabric/port for communications to/from other devices) configured to: 
allocate to each client of a plurality of clients a first number of tokens, wherein each of the plurality of clients is configured to access a shared resource via the router (Kwan shows a hierarchical system where user terminals are provided access to a shared resource (ie. communication link/fabric as shown in figure 4, the Weighted Deficit Round Round devices (ie. routers) act to prioritize each terminals data transmissions over the comm link/fabric),  the first number of tokens being: at least one token AND less than a maximum number of tokens corresponding to a maximum bandwidth of a communication fabric (See Kwan, Abtract teaches bandwidth allocation to clients and figures 5 and 7 show allocations such as MIN and MAX, hence at least one token (or bit) is allocated to client(s) for transmission/reception) and it is less than a maximum number of tokens corresponding to a maximum bandwidth of the communications fabric);
dynamically allocate to an active client of the plurality of clients one or more tokens/bandwidth from the free pool, the one or more tokens representing a difference between a number of tokens/bandwidth currently allocated to the active client and a number of tokens/bandwidth corresponding to a maximum bandwidth of a communication fabric AND update a number of tokens/bandwidth in the free pool such that a number of tokens/bandwidth available for allocation corresponds to a/the difference  (Para #33 above teaches “..strict priority+weighted deficit round robin for excess bandwidth allocation..” which is interpreted as providing extra/excess bandwidth to each client AFTER their bandwidth/token threshold has been met.  
Para’s #35-36 below teach that each client is given a bandwidth amount/threshold and once all are met, any EXCESS bandwidth can be distributed to one/all client(s), which reads on “..dynamically allocating to an active client of the plurality of clients a second number of tokens from a free pool, the second number of tokens from the free pool is less than or equal to a difference between the maximum number of tokens and the first number of tokens”.   FOR EXAMPLE, if 10Mbps is available and there are 5 clients who each get 1.5Mbps, that leaves 2.5Mbps excess, which would then be allocated across one/all the clients.
[0035] With respect to a weighted deficit round robin (WDRR) scheduling performed at the scheduler 804, relative bandwidth sharing is provided across all active client queues. WDRR weights are set relative to each other and the weights range from 0 to 127. The weights can vary between predefined whole number values, with a basic quantum based on the MTU size. Quantum is a number of credits received at the beginning of every round and is a function of the weight. At the beginning of the WDRR round, quantum is added into credit counters. The scheduler 804 services all queues with positive credits until either the credits are depleted or the queue goes empty. At the end of the WDRR round, the clients with the empty queues that have a positive counter is reset to zero. If minimum bandwidth is configured, this requirement will be met first. Ordering of how minimum bandwidth is distributed is influenced by WDRR scheduler. Excess bandwidth is shared according to the WDRR weights. This feature may also be disabled, according to some embodiments of the invention. 
[0036] With respect to min/max bandwidth sharing, such scheduling provides a minimum bandwidth and a maximum bandwidth per client, where the minimum and maximum bandwidth settings are absolute. The duty of the scheduler 804 is to assure that each client, 801a through 801h, and virtual port has a minimum bandwidth allocated. Once the minimum bandwidth is satisfied, then the excess bandwidth is to be distributed. The excess bandwidth is based on various criteria, such as priority, weighted deficit round robin, etc. 
	But is silent on 
Statically allocating (ie, a first number of tokens);
corresponds to available buffer space in the plurality of buffers.  
Note that Kwan teaches understanding of buffers and management of buffers (See previous/above, eg. Cell Buffer Pool (#302) and Para #19).
At least Miranda US 8,103,788 teaches dynamic allocation of buffers for packet transmission:
Various embodiments of systems and methods for dynamically reallocating buffers used in communicating packets in various communication channels are disclosed. In some embodiments, a method may involve transmitting packets in several communication channels dependent on availability of buffers allocated among the communication channels; tracking a history of packet traffic in each of the communication channels; and dynamically reallocating one or more of the buffers dependent on the history.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kwan, such that it corresponds to available buffer space in the plurality of buffers, to provide the ability to allocate bandwidth as based on the buffer space for each/all clients engaged in communications.
	The combination above is silent on  
dynamically allocating to each active client of the plurality of clients a second number of tokens from a free pool.
The claim has been amended to teach that EACH active client is allocated a second number of tokens from a free pool (instead of just the one).  This can be interpreted as an adjustment to each/every client that can be given more/less bandwidth as users are dropped/added to the communications link (ie. 5 total users and one drops off, then the 4 remaining can share that one user’s “extra” bandwidth, versus 5 total users and one is added, then the 5 users must give back some bandwidth for that 6th user to use).
The concept of multiple users using a pool of bandwidth and that it can be adjusted across the users is well know, see Karaoguz, , Arroyo or Mekkittikul:
A. Karaoguz US 2007/0049216 teaches that reallocating of bandwidth (ie. to users) in response to real-time operating conditions, hence users beginning or ending communications will be taken into account whereby the de-allocated bandwidth can be re-allocated for optimal usage:
[0094] Also for example, such continued processing may comprise re-allocating bandwidth in response to real-time operating conditions. For example, step 395 may comprise re-allocating communication bandwidth based, at least in part, on communications ending and/or new communications beginning. Also for example, step 395 may comprise re-allocating communication bandwidth based, at least in part, on changing noise conditions, power conditions, quality-of-service goals, etc.
B.  Arroyo et al. US 2011/0134934 teaches that bandwidth can be allocated and then automatically/adaptively re-allocated (to the users) in real-time as based on dynamically changing environment (ie. users sending data, users stopping the sending of data, users being added, etc.)
[0006] There is a need for a method for determining distribution of a shared resource among a plurality of nodes in a network that can automatically and adaptively re-allocate bandwidth in real-time in dynamically changing message QoS characteristics and mission situations.
C. Mekkittikul et al. US 2005/0013248 teaches real-time tracking and re-allocation of bandwidth, hence if bandwidth is unused (or a user stops using their bandwidth), the system can re-allocated it across the other users:
 [0012] The present invention comprises a method and system that provides the advantages of asynchronous data networks while efficiently implementing QoS. The present invention enables the efficient allocation of available bandwidth, thereby allowing guaranteed QoS. The present invention is able to track individual flows on an individual basis, in order to ensure individual flows are not starved of bandwidth, while simultaneously ensuring bandwidth is not over-allocated to flows which do not require it. The present invention can track when individual flows are active and when they are inactive, thereby allowing the bandwidth allocated to the inactive flows to be reassigned to those flows in need of it. The present invention can track total allocated bandwidth in real time, thereby allowing efficient allocation of unused bandwidth in real time while maintaining QoS. The real-time total allocated bandwidth tracking allows the dynamic allocation of unused bandwidth in real-time, while maintaining QoS.
 [0016] Thus, by grouping individual flows into buckets as described above, embodiments of the present invention can efficiently scale up to handle an extremely large number (e.g., 1 million or more) individual flows. The flows are assigned to buckets as described above on an individual basis. Their condition (active vs. inactive) is individually tracked in real-time, allowing their allocated bandwidth for inactive flows to be reallocated to active flows in real time. In so doing, the present invention enables the efficient allocation of available bandwidth, since the MPS is capable of tracking total allocated bandwidth in real time. This allows the efficient allocation of unused bandwidth in real time while maintaining QoS.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Kwan, such that it dynamically allocates to each active client of the plurality of clients a second number of tokens from a free pool, to provide the ability to share the total bandwidth across any/all users that can use the bandwidth (ie. are transmitting/receiving).
With regard to “Statically allocating (ie, a first number of tokens)”, the examiner notes that Das et al. US 2007/0041384 teaches a bandwidth/transmission grant that includes a static portion and also the ability to add to it via a dynamic grant (which is based on excess bandwidth after all the network units have had a bandwidth allocation granted to them), which reads on the manner in which the applicant is claiming their invention (ie. a static portion and a dynamic portion):
[0118] The transmission grants allocated to an ONU includes a static grant portion and a dynamic grant portion. The static grant is set to the minimum SLA bandwidth for an ONU in each cycle, as long as that ONUs demand is more than that minimum SLA rate. Conversely, if the demand of a particular ONU is less than the minimum SLA, then the static grant is set to this lesser value of the demand. The dynamic grant is equal to the excess bandwidth allocated to the ONU based on max-min fair sharing with other ONUs and can vary significantly from cycle to cycle, depending upon the ONU demands received via REPORT messages.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that statically allocates (ie, a first number of tokens), to provide the ability to give each user/client a first portion of the entire bandwidth and then allocate (to each user/client) a portion of any left-over bandwidth (for fair sharing/optimization of allocated bandwidth)).


Allowable Subject Matter
1.  Claims 25, 32 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not found in at least the prior art of record, either alone or in combination.

2. The examiner believes a more favorable outcome may occur if the applicant amends as follows:
Independent claim + claim 22 + claim 24 + (claim 23 or 25 or 26 or 27)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414